DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joseph et al. (hereinafter Joseph – US Doc. No. 20120139956).
Regarding claim 1, Joseph discloses an information display device comprising: a surface member configured to be at least partially transmissive for light (Figure 1, element 110); a display disposed on a back side of the surface member and capable of displaying a display image (130), the display image including an information area for displaying information and a non-information area for displaying no information (as shown in Figures 2A/b – note that the areas with writing are information areas and the areas resembling a wood fascia are non-information areas); a light measurement unit configured to measure an amount of ambient light around the information display device (Figure 1, element 180); and a controller configured to acquire the amount of ambient light measured by the light 
Regarding claim 2, Joseph discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the pixel value includes a value representing a color, and the controller is configured to change a color of the non-information area to match a color of the surface member (see paragraph 0046).
Regarding claim 3, Joseph discloses all of the limitations of claim 2 as discussed in the claim 2 rejection above and further that the controller is configured to change the color of the non-information area to match the color of the surface member each time the display image is changed (see paragraph 0046 – note that the non-information area color is changed to provide proper blending which would occur each time the display is changed).
Regarding claim 4, Joseph discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the pixel value includes a value representing brightness, and the controller is configured to adjust brightness of the display image so that a minimum value of the brightness of the display image is equal to or higher than a threshold value, and set the threshold value to be smaller as the amount of ambient light measured by the light measurement unit is smaller (see paragraph 0037 – note that the brightness level of the display [read: pixels] is chosen based on the ambient light to allow for proper blending of the information and non-information areas).

Regarding claim 6, Joseph discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that no reflective layer for reflecting the ambient light at least on a front side of the surface member and between the surface member and the display (see paragraph 0032 – note that element 114 is not a mirrored surface).
Regarding claim 7, Joseph discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further a viewing angle control filter disposed between the surface member and the display, the viewing angle control filter having a property of limiting transmission of light in all directions other than a normal direction of the display (see paragraph 0025 – note that materials for the theming of the environment and the light from the thematic overlay is typically "diffuse reflection" in that the light is being reflected from an uneven or granular surface such that an incident ray of light is seemingly reflected at a number of angles (e.g., is not specular reflection from a mirrored surface)).
Regarding claim 8, Joseph discloses all of the limitations of claim 7 as discussed in the claim 7 rejection above and further that the viewing angle control filter is disposed closer to the display than the surface member (Figure 1, element 116).
Regarding claim 10, Joseph discloses an information display method using a device comprising a surface member that is at least partially transmissive for light (Figure 1, element 110), a display disposed on a back side of the surface member (130) and .

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/           Primary Examiner, Art Unit 2694